DISMISS; and Opinion Filed May 21, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00633-CV

                      IN RE RICKEY WAYNE TOLBERT JR., Relator

                 Original Proceeding from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. JD-42441-W

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Evans
                                  Opinion by Justice Fillmore
        Relator filed this petition for writ of mandamus complaining that a juvenile conviction

has improperly caused collateral consequences in conjunction with his federal prison sentence.

The relief relator seeks may be granted only by petition for writ of habeas corpus. In re Altschul,

207 S.W.3d 427, 430 (Tex. App.—Waco 2006, pet. ref'd) (orig. proceeding) (attempt to obtain

relief from collateral consequences of juvenile conviction is properly presented in a petition for

writ of habeas corpus). As an intermediate appellate court, this Court lacks original habeas

corpus jurisdiction in such cases.     Id.; TEX. GOV'T CODE ANN. § 22.221(d) (West 2004)

(delineating original habeas corpus jurisdiction of intermediate appellate courts). We dismiss the

petition.


                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE
150633F.P05